Citation Nr: 1454291	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture, for the period from June 27, 2006 to June 15, 2011.

2.   Entitlement to an initial rating in excess of 20 percent for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture, for the period from the period from June 16, 2011.

3.  Entitlement to service connection for a left ankle disability, including as secondary to the service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.

4.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.

5.  Entitlement to service connection for a lumbar spine disability, including as secondary to the service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.

6.  Entitlement to service connection for a right foot disability, including as secondary to the service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2007, December 2007, January 2009, and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the October 2012 rating decision, the RO increased the Veteran's rating for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture to a 20 percent rating, effective June 16, 2011.  

The Board notes that since the increase to a 20 percent rating for a residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 20 percent for a residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture for the period from June 16, 2011 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A transcript from this hearing is of record.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a left ankle disorder and a right foot disorder are being remanded to the agency of original jurisdiction (AOJ) for additional evidentiary development.


FINDINGS OF FACT

1.  For the period from June 27, 2006,  the Veteran's service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture were manifested by pain with additional pain on use, tenderness, stiffness and functional impairment resulting in a disability picture that more nearly approximates that of a moderately severe fracture of the left foot injury.

2.  The Veteran's service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture does not more nearly reflect the presence of a severe foot disability.

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's left knee disability has been aggravated by his service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.

4.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's lumbar spine disability has been aggravated by his service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture are met from June 27, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2013).

2.  The criteria for an initial evaluation of 20 percent for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2013).

3.  A left knee disorder has been permanently aggravated by his service-connected left foot disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  A lumbar spine disorder has been permanently aggravated by his service-connected left foot disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition of the claims for service connection for a left knee disability and a lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished. 

Regarding the claims for higher initial ratings for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture and service connection for a right foot disability, in a November 2006 letter, prior to the date of the issuance of the appealed April 2007 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).   Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in January 2007, March 2010 and June 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the January 2007, March 2010 and June 2011 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Higher Initial Ratings for Service-Connected Residuals Left Foot, Closed Reduction of Tarsal-Metatarsal Dislocation and Fracture

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture is currently rated as 10 percent disabling for the period from June 27, 2006 to June 15, 2011and 20 percent disabling for the period from June 16, 2011 under Diagnostic Code 5283, for malunion or nonunion of the metatarsal or tarsal bones.  Under these criteria, moderate disability is assigned a 10 percent evaluation, moderately severe disability is assigned a 20 percent evaluation, and severe disability is assigned a 30 percent evaluation.  A 40 percent rating is assigned for actual loss of use of the foot.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

Factual Background and Analysis

In a June 2006 letter, a private physician noted that the Veteran had periodically complained of left foot and ankle pain, stiffness and limited range of motion affecting his step and gait.  Joint range of motion was restricted and ambulation was abnormal due to stiff and altered biomechanics.

An April 2006 x-ray of the left foot and ankle showed no radiographic evidence of acute osseous pathology.  There was severe tarsometatarsal degenerative disease and residual deformity of the metatarsal shafts which suggested a previous Lis Franc fracture dislocation injury; Freiburg's disease of the second metatarsal head; a healed distal fibular diaphysis fracture; plantar enthesophyte and avulsion ossicles adjacent to the distal fibula.

The Veteran underwent a VA examination in January 2007.  On examination, the Veteran did not use any supports for walking.  He stood up straight and walked with a limp.  He could stand up on his toes and heels without any discomfort.  There was gross deformity noted particularly laterally over the distal tarsal bones.  The deformity was tender to touch but was not inflamed.  There were no other tender areas on the left foot.  Based on the examination, the Veteran did not require the use of an assistive device.  The Veteran reported that he was unable to lift due to his left ankle and left foot and that his gait was "off".  He was able to do all activities of daily living such as grooming, feeding himself and taking care of his hygiene.

The Veteran underwent a VA examination in March 2010.  The Veteran reported that since his in-service injury, he has had a bony protrusion on the dorsum of his left foot and the midsection of the foot including the arch which hurt when walking especially after standing for more than one hour at a time.  He indicated that he was just fitted for orthotics which he had not yet received.  On examination of the left foot, there was a bony protrusion over the midsection of the dorsum of the foot which was not tender.  The consistency of the protrusion was consistent with bony scar formation.  There was no abnormal callusing and the foot was not tender to palpation.  When he stood, there seemed to be a mild to moderate collapse of the left arch compared to the right arch.  The remainder of the foot examination was normal.

The Veteran underwent a VA examination in June 2011.  The Veteran reported pain on the top of his left foot over the arch at a 7/10 level throughout the day.  When the Veteran walked or carried anything the pain increased to 9/10.  He was currently self-employed as a welder and tried to not take jobs that involved climbing.  When walking he favored his left lower extremity but did not use a cane or braces of any kind.  Examination showed that the Veteran had hallux valgus deformity of the left foot.  On the dorsal surface there was a 2 inch x 1/5 inch bony protuberance at the apex of the arch that was nontender.  Measuring the arch at this level showed 10 inches on the right and 9 inches on the left.  The arches appeared normal and palpation of the heel was normal.  The metatarsals showed limited range of motion of the left arch but the ball of the foot showed a normal range of motion.  The metatarsophangeal joint showed full range of motion.  The interphalangeal joint showed full and normal range of motion. Motor power was 5/5.  Sensory examination of both feet was completely intact.  Examination of the shoes showed that the Veteran had half an inch of permanent insert that was glued into the sole of his shoe on the right side.  The right side sole of the shoe showed uneven wear on the lateral side and the left sole of the shoe showed uneven wear on the medial side of the heel.  He had a 2 inch scar on the plantar side to the root of the second toe.  All scars were well healed with good form and function.  They were nontender and the sensory examination over the scars was normal.  There were no skin issues and the motor function below the scars was normal.  The diagnosis was Lis Franc fracture dislocation of the foot in 1970; open reduction and internal fixation done with significant traumatic arthritis at this time.  The examiner noted that the Veteran's symptoms were classic for osteoarthritis.  He had pain and stiffness which was most common in the morning.  The pain was often worse after being on his feet or placing weight on his feet.  The joints became stiff and harder to move.  During the day the pain got worse with activity and felt better when he was resting.  The Veteran did have atrophy of the left lower extremity.  The Veteran stated that he always limped on his left foot and the examiner observed that when the Veteran walked he did not flex his toes at all.  He moved his left foot completely so that it was flat at all times.  There was no flexion of the left foot.  The Veteran walked in a "funny manner".  The Veteran's left foot had certainly worsened since his prior 10 percent rating.

Upon careful review of the evidence of record, the Board finds that from June 27, 2006, an initial 20 percent disability is warranted for the Veteran's service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture as the medical evidence of record shows that the Veteran's left foot disability resulted in moderate to severe functional impairment.  

As noted above, from the initial effective date of June 27, 2006, the Veteran experienced left foot and ankle pain, stiffness and limited range of motion affecting his step and gait.  His joint range of motion was restricted and ambulation was abnormal due to stiff and altered biomechanics.  The Veteran also reported that he was unable to lift due to his left ankle and left foot and that his gait was "off" while examiners noted that he walked with a limp.  The Board finds that from the effective date of service connection, this symptomatology is more reflective of moderate to severe functional impairment of the left foot which warrants an initial 20 percent disability rating.

However, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the left foot disability.  

The lay and the medical evidence reflect that the Veteran's left foot disability is manifested by reports of pain and stiffness which was most common in the morning and worsened with activity.  The Veteran also limped on his left foot and the June 2011 VA examiner observed that when the Veteran walked he did not flex his toes at all.  

However, the Board finds that severe impairment is not shown because the Veteran has significantly retained function of his left foot.  Significantly, the Veteran does not use a cane, braces or other assistive device for ambulation.  The January 2007 VA examiner also indicated that while the Veteran also reported that his gait was "off", he was able to do all activities of daily living such as grooming, feeding himself and taking care of his hygiene.  

While the Veteran had some interference with work to include avoiding climbing the examiners have indicated no interference with employment as he was able to perform all of his job duties as a self-employed welder.  

To the extent that the Veteran has pain and limited foot function due pain along with some interference with activities and work due to foot pain, the Board finds that the current 20 percent criteria for moderately severe disability contemplates these factors.  See DeLuca, supra.

Additionally, a higher evaluation is not warranted under any other potentially applicable provision of the rating schedule.  Other provisions relating to the foot are Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (clawfoot); Diagnostic Code 5279 (anterior metatarsalgia); and Diagnostic Code 5280 (unilateral hallux valgus); Diagnostic Code 5281 (unilateral, severe, hallux rigidus); and Diagnostic Code 5282 (hammer toe); As these conditions are not shown on any examinations, these Diagnostic Codes are not for application and do not provide a basis for increase.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5282.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent, as explained and discussed above.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 20 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II.  Service Connection

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection can be granted for certain diseases, including arthritis if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2013).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded. In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied. In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background and Analysis

In an April 2006 correspondence, a private physician indicated that the Veteran's in-service left foot injury "contributed significantly" to his left ankle, left knee, low back and cervical spine disabilities via the altered gait and altered posture due to both pain and altered biomechanics.  The physician detailed how each disability was either caused or increased by the altered gait and altered posture resulting from the left foot disability.  

In a June 2006 letter, the same private physician noted that he had treated the Veteran since 1985.  The physician indicated that the Veteran's degenerative joint disease of the knees and spondylolisthesis and degenerative disc disease of the lumbosacral spine were further manifestations of the Veteran's 1970 foot injury and its sequelae due to the altered gait and stance which compensated for the abnormal anatomy and biomechanics of the left foot.

The Veteran underwent a VA examination in January 2007.  The examiner opined that the Veteran's left ankle, left knee and lumbosacral spine conditions were not related to his service-connected left foot disability.  The examiner indicated that the left ankle was normal and was asymptomatic.  The Veteran had a congenital back problem and he had been able to work as a welder for years without difficulty.  The arthritic changes of his left knee were age related and not traumatic in nature.

In a March 2009 consultation report, a private physician noted that the Veteran had a left foot injury at the age of 19 while in the military.  The Veteran also had severe bilateral knee osteoarthritis with the left knee being worse secondary to his left foot accident.  A left knee total arthroplasty was recommended.

The Veteran underwent a VA examination in March 2010.  The Veteran reported that his left foot condition had contributed to his degenerative joint disease of his left knee.  The examiner noted the January 2007 VA examiner's opinion that the Veteran's left knee condition was not related to his left foot disability.  While the examiner agreed with the January 2007 VA examiner that the degenerative joint disease of the left knee was age-related, he did note that the arthritis of the left knee was worse than the arthritis of the right knee.  Given the foot deformity as well as the history of difficulty with the foot provided by the Veteran, the examiner believed that the left foot caused additional strain on the left knee compared to the right knee.  The examiner concluded that the left knee disability is less likely as not a direct result of the left foot condition but that the left knee condition was most likely aggravated by the chronic left foot condition.

The Veteran underwent a VA examination in June 2011.  The Veteran reported that his left knee began hurting in 1999.  He had a total knee replacement in 2009.  The diagnosis was Lis franc fracture dislocation of the foot in 1970 with significant arthritis at this time.  The Veteran also had osteoarthritis of the left knee with subsequent knee replacement.  The examiner indicated that the Veteran's osteoarthritis of the left knee was independent of his left foot disability.  Nevertheless, the left foot disability accelerated and aggravated his left knee disability.

A.  Left Knee and Lumbar Spine

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for left knee and lumbar spine disabilities as secondary to the Veteran's service-connected residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture disability is warranted.  

There are conflicting medical opinions on the question of whether the Veteran's current left knee and lumbar spine disabilities are secondary to his service-connected left foot disability.  The January 2007 VA examiner concluded that the Veteran's left knee and lumbosacral spine conditions were not related to his service-connected left foot disability.  However, the April 2006 private physician noted that the Veteran's disabilities were related to his left foot disability.  Additionally, VA examiners in March 2010 and June 2011 determined that the Veteran's left knee condition was most likely aggravated by the chronic left foot condition.

Notably, while the January 2007 VA examiner addressed service connection for left knee and lumbosacral spine conditions as secondary to the Veteran's service-connected left foot disability, unlike the April 2006 private physician, he did not address whether the Veteran's service-connected left foot disability aggravated those conditions disabilities.  Conversely, the April 2006 private physician addressed aggravation when he determined that each disability was either caused or increased by the altered gait and altered posture resulting from the left foot disability.  Additionally, as noted above, while both the March 2010 and June 2011 VA examiners found that the Veteran's left knee disability was not caused by the service-connected left foot disability, they both determined that the Veteran's left knee disability was most likely aggravated by the chronic left foot condition.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns the January 2007 VA examiner's opinions the least evidentiary weight.  As noted above, while seemingly a negative opinion, the opinion provided did not address whether the Veteran's service-connected left foot disability aggravated the Veteran's left knee and lumbosacral spine disabilities. 

To the contrary, the April 2006 opinion which favors the claim is phrased in a manner that allows the Board to understand the rationale for the opinion and the probability of a relationship between the Veteran's service-connected left foot disability and his left knee and lumbosacral spine conditions. 

Accordingly, the Board finds that the April 2006 private physician's opinion is most persuasive as to the matter at hand.  

In this regard, the Board has considered that the language used by the April 2006 private physician was in terms that spoke to aggravation but that the examiner did not express an opinion as to the degree of aggravation.  However, as noted above, the Board believes that the claim must be evaluated decided irrespective of any determination as to baseline given that these claims were received prior to the change to 38 C.F.R. § 3.310.  For this reason, and having resolved doubt in favor of the Veteran, the Board finds the Veteran's claims for secondary service connection for the left knee and lumbar spine are adequately supported.  38 C.F.R. § 3.102.  Thus, the benefits sought on appeal are granted on a secondary basis.  38 C.F.R. § 3.310. 



ORDER

Entitlement to an initial rating of 20 percent for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture, for the period from June 27, 2006 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 20 percent for residuals left foot, closed reduction of tarsal-metatarsal dislocation and fracture is denied.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

The Veteran is also seeking service connection for a right foot disability and a left ankle disability as secondary to his service-connected left foot disorder.  

The Veteran has not been afforded a current examination to determine the nature and etiology of his claimed right foot disability.  In light of the Veteran's contentions and the possibility that any disability present in the right foot is secondary to a service-connected disability/disabilities, the Board finds that a remand is necessary to obtain an opinion.  See 38 C.F.R. § 3.159 (c)(4)(i) .

Although the Veteran was provided an examination with respect to the left ankle, the Board notes that the record remains inconsistent as to whether the Veteran, in fact, has a diagnosed left ankle disability.  Therefore, another examination on this claim is also warranted.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the Veteran's claimed disabilities and associate them with the claims file. 

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his claimed right foot and left ankle disabilities.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes for each disability. 

The examiner is asked to determine whether the Veteran has any current disability of the right foot and/or left ankle.  If so, the examiner is as to determine whether it is at least as likely as not that such disability has been caused by or permanently aggravated by his service-connected left foot, left knee, or lumbar spine disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The supporting rationale for all opinions expressed must be provided.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


